 



Exhibit 10.11
PIXELWORKS, INC.
TRANSITION EMPLOYMENT AGREEMENT
     This Agreement (the “Agreement”) is made and entered into effective as of
December 12, 2006 (the “Effective Date”), by and between Hans Olsen (the
“Executive”) and Pixelworks, Inc., an Oregon corporation (the “Company”).
Certain capitalized terms used in this Agreement are defined in Section 1 below.
R E C I T A L S
     A. The Company’s founding CEO has recently decided he will step down as CEO
of the Company, effective December 31, 2006. The Company’s Board of Directors
(“Board”) consequently expects to initiate a search for a new CEO.
     B. The Company wishes Executive to serve as Interim CEO from January 1,
2007 until a permanent CEO is identified and hired. Executive is willing to
serve in this interim role, on the understanding that he will hold and exercise
the full authority as CEO during this period. Executive also understands that he
may elect to be a candidate for the full time position if he so chooses, but has
received no assurances that he will be selected, and has sought none.
     C. The Company also is undergoing a substantial reorganization that
includes moving and consolidating a variety of functions, closing certain sites,
and bringing up lead competence in other sites for key company functions.
     D. Through both the Company’s leadership transition period and the period
of organizational transition, Company will particularly rely on Executive’s
knowledge of the organization and its people, as well as his organizational and
executive skills, to achieve the expense reductions and other benefits the
Company seeks to achieve for shareholders and to assure an excellent transition
to the Company’s new executive leadership. Company wishes to provide Executive
with additional incentives for fulfilling the challenging role he is being asked
to fulfill.
AGREEMENT
     In consideration of the mutual covenants herein contained, the parties
agree as follows:
     1. Definition of Terms. The following terms referred to in this Agreement
shall have the following meanings:
          (a) Cause. “Cause” shall mean any one or more of the following: (i) a
material act of dishonesty, fraud, or misconduct by the Executive that is in
connection with Executive’s responsibilities as an Executive of the Company;
(ii) Executive’s commission of acts constituting a felony which the Board
reasonably believes has had or will have a material detrimental effect on the
Company’s reputation or business; or (iii) repeated willful failure by the
Executive to perform Executive’s duties as an employee of the Company after
there has been
PAGE 1 — Transition Employment Agreement (Hans Olsen)

 



--------------------------------------------------------------------------------



 



delivered to the Executive a written demand for performance from the Company
which describes the basis for the Company’s belief that the Executive has not
substantially performed Executive’s duties and had a 30-day opportunity to cure,
no cure having been made.
          (b) Change of Control. “Change of Control” shall mean the occurrence
of any of the following events, if the occurrence takes place before the
Transition End Date:
               (i) the approval by shareholders of the Company of a merger or
consolidation of the Company with any other corporation, or of a subsidiary of
the Company with any other corporation, other than a merger or consolidation
which would result in effective voting control over the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation;
               (ii) the approval by the shareholders of the Company of a plan of
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all of the Company’s assets;
               (iii) any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) becoming the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 50% or more of the total
voting power represented by the Company’s then outstanding voting securities; or
               (iv) a change in the composition of the Board, as a result of
which fewer than a majority of the directors are Incumbent Directors. “Incumbent
Directors” shall mean directors who either (A) are directors of the Company as
of the date hereof, or (B) are elected, or nominated for election, to the Board
with the affirmative votes of at least a majority of those directors who are
either identified in (A) or identified as their successors elected under this
clause (B).
          (c) Good Reason Event. A “Good Reason Event” shall be any of the
following: (i) without the Executive’s express written consent, a reduction of
the Executive’s duties, position or responsibilities; (ii) without the
Executive’s express written consent, a reduction by the Company of the
Executive’s base salary; (iii) without the Executive’s express written consent,
the imposition of a requirement that Executive’s primary place of employment be
at a facility or a location more than fifty (50) miles from the Executive’s
current work location; or (iv) the failure of the Company to obtain the
assumption of this Agreement by any successors contemplated in Section 8 below.
          (d) Involuntary Termination. “Involuntary Termination” shall mean
(i) any termination of the Executive’s employment by the Company which is not
effected for valid Cause; or (ii) any termination by the Executive for Good
Reason.
          (e) Retention Pay. The “Retention Pay” is the sum defined on Exhibit A
hereto, payable as provided in this Agreement.
PAGE 2 — Transition Employment Agreement (Hans Olsen)

 



--------------------------------------------------------------------------------



 



          (f) Termination Date. “Termination Date” shall mean the effective date
of any notice of termination delivered by one party to the other hereunder.
          (g) Transition End Date. “Transition End Date” shall be the Transition
End Date specified on Exhibit A hereto.
     2. At-Will Employment. The Company and the Executive acknowledge that the
Executive’s employment is and shall continue to be at-will, as defined under
applicable law. Company or Executive may terminate this Agreement by written
notice pursuant to Section 10(b) hereof. If the Executive’s employment
terminates for any reason, the Executive shall not be entitled to any payments,
benefits, damages, awards or compensation other than as provided by this
Agreement, or as may otherwise be established under the Company’s then existing
employee benefit plans or policies at the time of termination, subject to
Section 13(b) hereof.
     3. Term of Agreement. The term of this Agreement shall be December 12, 2006
through the Transition End Date, unless earlier terminated as provided herein or
except as Exhibit A continues any benefit past the Transition End Date. With
respect to any Good Reason Event occurring on or before the Transition End Date
and as to which the relevant time periods have not expired as of the Transition
End Date, this Agreement shall terminate on the expiration of all relevant time
periods arising therefrom. All benefits accrued as of the termination date of
this Agreement shall remain due and payable, and dispute resolution provisions
of this Agreement shall survive for purposes of enforcing rights to benefits.
     4. Retention Pay on Transition End Date. Provided the Executive signs the
release of claims pursuant to Section 9 hereof, and following the expiration of
any waiver period applicable to the release of claims, and provided the
Executive is employed by the Company on the Transition End Date, Company will
pay Executive the Retention Pay (less applicable withholding) on the Transition
End Date.
     5. Transition Termination Benefits. Upon the Termination Date, provided the
Executive’s employment has ended as a result of an Involuntary Termination and
provided the Executive signs the release of claims pursuant to Section 9 hereof,
and following the expiration of any waiver period applicable to the release of
claims, Executive shall be entitled to the following benefits, in addition to
all pay and bonuses accrued and earned through the applicable date:
         (a) Retention Pay. If it has not already been paid, Company will pay
Executive the Retention Pay.
         (b) Option Acceleration if on Change of Control. If the Termination
Date is within twelve (12) months after a Change of Control, all stock options
granted by the Company to the Executive prior to the Change of Control, and that
absent the Involuntary Termination would have become exercisable during the
twelve months immediately following the Change of Control, shall if not already
vested and exercisable accelerate and become vested and exercisable, and all
stock subject to a right of repurchase by the Company (or its successor) that
was purchased prior to the Change of Control shall have such right of repurchase
lapse with respect to that number of shares which would have had such right of
repurchase lapse under the
PAGE 3 — Transition Employment Agreement (Hans Olsen)

 



--------------------------------------------------------------------------------



 



applicable agreement within twelve (12) months following the date of Change of
Control as if the Executive had remained employed through such date.
          (c) Medical Continuation. Executive’s insured group medical and dental
benefits will continue to be effective through the later of Executive’s
Termination Date or the Transition End Date.
          (d) COBRA Extension. Company will pay all COBRA premiums for an
extension of COBRA for an additional twelve months, tacked on to the end of any
other coverage period owing to Executive hereunder.
     6. Accrued Wages and Vacation; Expenses. Without regard to the reason for,
or the timing of, Executive’s termination of employment: (i) the Company shall
pay the Executive any unpaid base salary due for periods prior to the
Termination Date; (ii) the Company shall pay the Executive all of the
Executive’s accrued and unused vacation through the Termination Date; and
(iii) following submission of proper expense reports by the Executive, the
Company shall reimburse the Executive for all expenses reasonably and
necessarily incurred by the Executive in connection with the business of the
Company prior to the Termination Date. These payments shall be made promptly
upon termination and within the period of time mandated by law.
     7. Limitation on Payments. In the event that the severance and other
benefits provided for in this Agreement or otherwise payable to the Executive
(i) constitute “parachute payments” within the meaning of Section 280G of the
United States Internal Revenue Code (the “Code”), and (ii) would be subject to
the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
Executive’s benefits under this Agreement shall be either
          (a) delivered in full, or
          (b) delivered as to such lesser extent which would result in no
portion of such benefits being subject to the Excise Tax,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by
Executive on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code.
     Unless the Company and the Executive otherwise agree in writing, any
determination required under this section shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon the Executive and the Company
for all purposes. For purposes of making the calculations required by this
section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this section.
PAGE 4 — Transition Employment Agreement (Hans Olsen)

 



--------------------------------------------------------------------------------



 



     8. Successors.
          (a) Company’s Successors. Any successor to the Company (whether direct
or indirect and whether by purchase, lease, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company’s business and/or
assets shall assume the Company’s obligations under this Agreement and agree
expressly to perform the Company’s obligations under this Agreement in the same
manner and to the same extent as the Company would be required to perform such
obligations in the absence of a succession. For all purposes under this
Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets which executes and delivers the assumption agreement
described in this subsection (a) or which becomes bound by the terms of this
Agreement by operation of law.
          (b) Executive’s Successors. Without the written consent of the
Company, Executive may not assign or transfer this Agreement or any right or
obligation under this Agreement to any other person or entity. Notwithstanding
the foregoing, the terms of this Agreement and all rights of Executive hereunder
shall inure to the benefit of, and be enforceable by, Executive’s personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
     9. Execution of Release Agreement upon Termination. As a condition of
entering into this Agreement and receiving the benefits under Sections 4 or 5 of
this Agreement, the Executive shall within such time period as required by the
Company, execute and not revoke a general release of claims against the Company
in form satisfactory to the Company.
     10. Notices.
          (a) General. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of the Executive, mailed
notices shall be addressed to Executive at the home address which Executive most
recently communicated to the Company in writing. In the case of the Company,
mailed notices shall be addressed to its corporate headquarters, and all notices
shall be directed to the attention of its Secretary.
          (b) Notice of Termination; Effective Date.
               (i) By Company. If the Company terminates Executive’s employment,
to be effective the termination must be communicated by a written notice of
termination to Executive delivered not more than thirty days before the
Termination Date, which notice identifies the Termination Date. If the Company
claims Cause, the Company’s notice hereunder shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for “for Cause”
termination.
               (ii) By Executive. If the Executive voluntarily (and not for Good
Reason) terminates Executive’s employment, the termination must be communicated
by a written notice of termination to Company, which notice identifies the
Termination Date. A voluntary termination will be effective on the identified
Termination Date. If Executive wishes to terminate his employment for Good
Reason, he must give a written Notice of Good Reason
PAGE 5 — Transition Employment Agreement (Hans Olsen)

 



--------------------------------------------------------------------------------



 



Termination within thirty days next following the Good Reason Event. His Notice
of Good Reason Termination must (x) identify the Good Reason Event and its date;
(y) invite the Company to reverse the Good Reason Event, and (z) state the
Executive’s intention to terminate his employment for Good Reason as of a
Termination Date no earlier than ten and no more than thirty days following the
date of the Notice of Good Reason Termination unless the Company reverses the
Good Reason Event. A Termination for Good Reason will be effective on the
Termination Date stated in the Notice of Good Reason Termination, unless before
that date the Company has reversed the Good Reason Event and provided the
Executive with written confirmation that it has done so.
               (iii) Constructive Termination. If during the term of this
agreement after January 1, 2007, Executive is removed from the position of CEO
without being assigned the position of Chief Operating Officer in its place, or
removed from the position of Chief Operating Officer except to be assigned the
position of CEO in its place, and he has not given his written consent to the
change, then the removal shall, at Executive’s option exercised within thirty
days of the change, be regarded as termination of the Executive’s employment by
the Company which is not effected for valid Cause, under this Agreement and
under the Executive’s Severance Agreement.
     11. Arbitration.
          (a) Any dispute or controversy arising out of, relating to, or in
connection with this Agreement, or the interpretation, validity, construction,
performance, breach, or termination thereof, shall be settled by binding
arbitration to be held in Portland, Oregon in accordance with the National Rules
for the Resolution of Employment Disputes then in effect of the American
Arbitration Association (the “Rules”). The arbitrator may grant injunctions or
other relief in such dispute or controversy. The decision of the arbitrator
shall be final, conclusive and binding on the parties to the arbitration.
Judgment may be entered on the arbitrator’s decision in any court having
jurisdiction.
          (b) The arbitrator(s) shall apply Oregon law to the merits of any
dispute or claim, without reference to conflicts of law rules. The arbitration
proceedings shall be governed by federal arbitration law and by the Rules,
without reference to state arbitration law. Executive hereby consents to the
personal jurisdiction of the state and federal courts located in Oregon for any
action or proceeding arising from or relating to this Agreement or relating to
any arbitration in which the parties are participants.
          (c) Executive understands that nothing in this Section modifies
Executive’s at-will employment status. Either Executive or the Company can
terminate the employment relationship at any time, with or without Cause.
          (d) EXECUTIVE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES
ARBITRATION. EXECUTIVE UNDERSTANDS THAT SUBMITTING ANY CLAIMS ARISING OUT OF,
RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION,
VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION THEREOF TO BINDING
ARBITRATION, CONSTITUTES A WAIVER OF EXECUTIVE’S RIGHT TO A JURY TRIAL AND
PAGE 6 — Transition Employment Agreement (Hans Olsen)

 



--------------------------------------------------------------------------------



 



RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE
EMPLOYER/EXECUTIVE RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, THE FOLLOWING
CLAIMS:
               (i) ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT;
BREACH OF CONTRACT, BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD
FAITH AND FAIR DEALING, BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL
INFLICTION OF EMOTIONAL DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION;
NEGLIGENT OR INTENTIONAL INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC
ADVANTAGE; AND DEFAMATION.
               (ii) ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR
MUNICIPAL STATUTE, INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS
ACT OF 1964, THE CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR LABOR
STANDARDS ACT, THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND LABOR CODE
SECTION 201, et seq; and
               (iii) ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND
REGULATIONS RELATING TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.
     12. Miscellaneous Provisions.
          (a) Effect of Any Statutory Benefits. To the extent that any severance
benefits are required to be paid to the Executive upon termination of employment
with the Company as a result of any requirement of law or any governmental
entity in any applicable jurisdiction, the aggregate amount payable pursuant to
Section 5 hereof shall be reduced by such amount.
          (b) Effect of Standard Company Policy. To the extent that any
severance benefits are required to be paid to the Executive upon termination of
employment with the Company as a result of any standard Company policy,
Executive shall be entitled to the greater of benefits available under such
policy or under this Agreement, but not both.
          (c) Effect of Standing Severance Agreement. To the extent that any
cash severance benefits are provided for the Executive under any agreement
between Executive and the Company, those benefits will be paid in addition to
the retention benefits payable hereunder.
          (d) No Duty to Mitigate. The Executive shall not be required to
mitigate the amount of any payment contemplated by this Agreement, nor shall any
such payment be reduced by any earnings that the Executive may receive from any
other source.
          (e) Waiver. No provision of this Agreement may be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver
PAGE 7 — Transition Employment Agreement (Hans Olsen)

 



--------------------------------------------------------------------------------



 



by either party of any breach of, or of compliance with, any condition or
provision of this Agreement by the other party shall be considered a waiver of
any other condition or provision or of the same condition or provision at
another time.
          (f) Integration. This Agreement and any agreements referenced herein
represent the entire agreement and understanding between the parties as to the
subject matter herein and collectively supersede all prior or contemporaneous
agreements, whether written or oral, with respect to the same subject matter,
provided that, for clarification purposes, this Agreement shall not affect any
agreements between the Company and Executive regarding intellectual property
matters or confidential information of the Company.
          (g) Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal substantive
laws, but not the conflicts of law rules, of the State of Oregon.
          (h) Severability. The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.
          (i) Employment Taxes. All payments made pursuant to this Agreement
shall be subject to withholding of applicable income and employment taxes.
          (j) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but both of which together will constitute
one and the same instrument.
     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year first
above written.

              COMPANY:   PIXELWORKS, INC.
 
           
 
  By:   /s/ Frank Gill
 
   
 
           
 
  Title:   Director    
 
            EXECUTIVE:   /s/ Hans Olsen               Hans Olsen    

PAGE 8 — Transition Employment Agreement (Hans Olsen)

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Executive: Hans Olsen

     
Transition End Date:
  March 31, 2008  
Retention Pay:
  Until March 31, 2007, the Retention Pay is equal to Executive’s annual base
pay. On that date, the Retention Pay will be increased by 1/12 of the difference
between $500,000 and Executive’s then annual base pay. This incremental amount
will also be added to the Retention Pay on the last day of each succeeding month
through February of 2008, so that on February 29, 2008 and thereafter, the
Retention Pay will equal $500,000.  
Written Assent to Remote Location:
  Executive agrees to establish an office at the Company’s place of business in
San Jose, California, and if and as needed to operate from that office as his
primary place of business. Company will provide Executive with the following
remote location benefits for that purpose: for so long as Executive chooses to
maintain his primary dwelling in Vancouver Washington, Company will provide him
with an allowance for the actual cost of an apartment or suitable dwelling
selected by Executive in or near San Jose, not to exceed $5,000 per month; a
furniture allowance for furnishing that dwelling not to exceed $20,000; and a
car purchase or lease allowance for a car and insurance thereon for his and/or
his family’s personal use in San Jose of not to exceed $750 per month, and in
addition to airfare needed for business reasons, personal round trip airfare
(coach class) between Portland International Airport (PDX) and Mineta San Jose
International Airport (SFO) up to four round trips per month, usable by
Executive or any member of Executive’s family. Following the Termination Date,
Executive may elect by Notice to Company either 1) to retain the San Jose
dwelling, car, and furnishings, retaining also any remaining liability under any
applicable lease, or 2) to surrender the San Jose dwelling, car, and furnishings
to Company, and be held harmless with respect to a maximum of twelve months of
remaining liability under any applicable lease. This benefit will continue past
the Transition End Date for so long as Executive is required by the Company to
operate with San Jose, California as his primary place of business and maintains
his primary dwelling in Vancouver Washington.

              COMPANY:   PIXELWORKS, INC.
 
           
 
  By:        
 
     
 
   
 
           
 
  Title:        
 
           
 
           
EXECUTIVE:
                          Hans Olsen

PAGE 9 — Transition Employment Agreement (Hans Olsen)

 